Title: From George Washington to John Jay, 1 January 1796
From: Washington, George
To: Jay, John


          
            My dear Sir,
            Philadelphia Jany 1st 1796
          
          The enclosed, under cover from Sir John Sinclair, came to my hands a few days since.
          I sincerely wish, as well for the zealous supporter, as for the cause itself, that some measure could be devised to facilitate Sir John’s views. Can you suggest any? Aid me if you can, for I am at a loss what to say in answer to his present plan; and the Extracts relative to Mr Elkington’s discoveries in the art of draining; which; I presume, were forwarded to you at the time I received them, in a letter from Sir John, bearing date the 18th of July last.
          Permit me to offer you, Mrs Jay & the family, the compliments of the season; and the return of many of them; each proving

more happy than the former. With affecte regard I am—always —Your Obedient
          
            Go: Washington
          
        